Citation Nr: 1430088	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  04-32 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include entitlement pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty in the United States Air Force from April 1946 to August 1971, including service in Vietnam.  The Veteran died in December 2000, and the appellant is his surviving spouse.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In November 2006, the appellant testified at a personal hearing before the undersigned Veterans Law Judge, via video-conference. A transcript of the hearing is associated with the claims file. 

The Board subsequently denied the appellant's claim in a November 2009 decision which she then appealed to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court issued a Memorandum Decision, setting aside the Board's November 2009 decision and remanding the appeal to the Board for further consideration.  The Board remanded the case for additional development in February 2012; the case has now been returned to the Board for appellate review.

The record before the Board consists of the appellant's paper claims file and an electronic file.  The electronic file does not contain pertinent material that is not already included in the paper claims file.

FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran contracted hepatitis C as a result of blood transfused at a VA facility in December 1980.

2.  The contraction of hepatitis C was an event that was not reasonably foreseeable. 

3.  The Veteran died in December 2000; his death certificate lists the immediate cause of death as hepatocellular carcinoma.

4.  The fatal hepatocellular carcinoma was etiologically related to the hepatitis C.


CONCLUSION OF LAW

The Veteran's death was the result of additional disability resulting from disease sustained as a result of VA training, hospitalization, medical or surgical treatment or examination rendered in December 1980.  38 U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.312, 3.358, 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in December 2000; his death certificate lists the immediate cause of death as hepatocellular carcinoma.  A November 2000 written statement from the Veteran's treating physician states that hepatitis C was discovered in October 2000, and the physician further stated that the Veteran's hepatocellular carcinoma per liver biopsy and cirrhosis were etiologically related to the hepatitis C.

VA disability compensation under 38 U.S.C.A. § 1151 is awarded for a qualifying additional disability of a Veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if the disability was caused by VA medical treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment; or the additional disability was not reasonably foreseeable.  38 U.S.C.A. § 1151.

Under 38 C.F.R. § 3.361(c), a claim based on death due to medical treatment must meet the causation requirements.  To establish causation, the evidence must show that VA's medical treatment resulted in death.  Merely showing that a veteran received treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.

Under 38 C.F.R. § 3.361(d)(1), to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment, it must be shown that the treatment caused the veteran's death and VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.

Under 38 C.F.R. § 3.361(d)(2), whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

In the instant case, the evidence of record shows that the Veteran was treated as an inpatient in a VA facility in December 1980.  Review of the associated clinical records reveals that orders were written for three units of packed red blood cells and that the records document that at least two of the three ordered units were transfused into the Veteran.  The appellant has contended that the Veteran became infected with hepatitis C as a result of said blood transfusions.  Thus, the Board is left to consider the likelihood that the Veteran incurred hepatitis C as a result of such blood transfusion, and if so, whether the alleged hepatitis C infection was as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment; or whether the additional disability was not reasonably foreseeable. 

Hepatitis C was first identified as a disease entity in 1988, and the first blood test for the specific hepatitis C virus became available in 1990.  See VBA Fast Letter 99-41 (May 3, 1999).  Thus, as noted in the VA medical opinion of February 2014, transfused units of blood were not tested specifically for hepatitis C until after 1990.  That opinion also indicated that blood transfusions are a risk factor for developing hepatitis C.  In a January 2004 written statement, the appellant reported that the Veteran had never undergone an organ transplant or hemodialysis and that he did not have any tattoos or body piercing.  In addition, she stated that the Veteran had not abused intravenous drugs or used cocaine and that he had not had any high risk sexual contacts.  (This was in response to a VA letter asking about risk factors.)

Based on the credible lay evidence of record and the lack of any identification of any other risk factor in the clinical evidence of record, the Board finds that the Veteran at least as likely as not incurred hepatitis C as a result of the blood transfusions he received in December 1980 at a VA facility.  This is particularly so when resolving reasonable doubt in the appellant's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The evidence does not suggest there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in administering the blood transfusions in December 1980.  However, given that hepatitis C was not noted to be a separate disease entity until 1988, the Board finds that a reasonable health care provider would not have considered it to be an ordinary risk with respect to the treatment provided (i.e., blood transfusion).  Therefore, resolving reasonable doubt in favor of the appellant, the Board finds that the Veteran's incurrence of hepatitis C was an event not reasonably foreseeable as a result of his December 1980 VA medical treatment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Accordingly, the Board concludes that compensation benefits under the provisions of 38 U.S.C.A. § 1151for hepatitis C is warranted.  Therefore, as the hepatitis C was an underlying cause of the immediate cause of the Veteran's death (hepatocellular carcinoma), the appellant is entitled to service connection for the cause of the Veteran's death. 


ORDER

The appellant's claim for DIC benefits pursuant to 38 U.S.C.A. § 1151 is granted, subject to the provisions governing the award of monetary benefits.  .  


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


